DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 and claims 1-15, respectively of U. S. Patent No. 11042865 and 10726410 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dolphin et al. (US Patent Application Publication 2013/0018785 hereinafter Dolphin) in view of Kunz et al. (US 9,965,808 B1 hereinafter Kunz) in further view of Ellis et al. (US Patent Application Publication 2015/0135067 A1 hereinafter Ellis)
With regard to claims 1, 9, 17, Dolphin teaches a web server device, a method, a non-transitory computer-readable medium respectively, configured for communicating with a user device over a network via a web page, the web server device comprising <para 0095>: 
a processing device <fig 6 item 620>; and 
a non-transitory computer-readable medium comprising instructions that are executable by the processing device to cause the web server device to perform operations, the operations comprising <para 0215>: 
detecting a series of commands received from the user device <user can perform various function para 0095 fig 9A>;

Dolphin does not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Kunz teaches 
based on the particular type of action, selecting a particular database device among a plurality of database devices from which to obtain data for executing the particular type of action, each database device among the plurality of database devices being associated with a different type of action than another database device among the plurality of database devices <fig 2 different databases are used for different actions col 12 lines 28-39>; and 
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Applicant's subject matter to provide the multi-tiered architecture and the various elements of the user interface as taught by Kunz for the benefit of online banking system as taught by Dolphin, with a reasonable expectation of success, because in doing so provides adaptability, scalability, and ease of maintenance.  The user interface elements are standard user interface elements of banking applications.  In addition, references (Dolphin in view of Kunz) teach features 
Dolphin and Kunz do not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Ellis teaches
generating, using data obtained from the particular database device, information for a user interface that is displayable by the user device for guiding a user via the web page to input information needed for the particular type of action by < para 0031, 0051 data sets are retrieved from the server> (i) preventing the user from entering information on the user interface that is unnecessary for executing the particular type of action but that is usable for executing other types of actions <para 0002 omitting or ignoring a field; 0032, 0053  data engine can make a portion of the data set or one or more fields invisible, such as when those fields are not relevant to the user; para 0111 data sets or data can be dynamic; data engine can analyze one or more portions of the wire data or data set and distinguish between substantive data and extraneous or unnecessary data; para 0051 data engine 150 can determine a rendering based on characteristics of the data>  and (ii) retaining on the user interface requests for information that is necessary for executing the particular type of action <para 0032, 0053 data engine can determine one or more fields of interest within a data set; the data engine can highlight important data; para 0111 data engine can analyze one or more portions of the wire data or data set and distinguish between substantive data and extraneous or unnecessary data>;
.

Claims 2-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolphin, Kunz, Ellis in further view of Pelegero et al. (US Patent Application Publication 2009/0106118 A1 hereinafter Pelegero).
With regard to claims 2, 10, 18, these claims depend upon claims 1, 9 and 17 respectively, which are rejected above. In addition, Dolphin teaches wherein the web server device is positionable in a system, the system comprising: 
the plurality of database devices having different data associated with a user identification for the user and corresponding to different types actions <para 0031>; 
In addition, Kunz teaches 

an integration system configured for allowing the backend application server system to communicate with a person-to-person action system <para 0013, 0043: PayPal; the PayPal payment processing service operates to transfer money between two accounts it holds, and in the process, requests funds to be pulled from a bank account associated with the first account; para 0057, 0060: Application Program Interface (API) server is coupled to and provide programmatic to one or more application servers which communicates with one or more financial applications and payment applications>, 

a first element for the user to select an account from a list of accounts determined by the web server device to be available for the user, from which to move money <column 39 lines 27-61; column 41 lines 64-67; column 57 lines 15-17: account lists; Figs. 13 and 26>; 
a second element for the user to identify a recipient account to which to move the money, the recipient account being selectable from a list of available recipient accounts at least initially limited to recipient accounts previously selected by the user <column 42 lines 13-14, 30-36; column 43 line 67 to column 44 line 52; column 45 lines 9-11: payee list; Figs. 17 and 18>; 
a third element for the user to identify an amount of money to move < column 36 lines 48-51; column 46 lines 28-32: text box for a user to enter in amount of money to move>; and 
a fourth element for the user to select a date on which to execute the particular type of action < column 37 lines 5-12; column 46 lines 32-33: text box or calendar for a user to enter due date>. 
Dolphin, Kunz, Ellis do not appear to disclose remaining limitations of this claim.
In the same field of endeavor, Pelegero teaches wherein the backend application server system is further configured for validating information received from the user device <para 0038, 0047-0048 a user indicates an amount to be paid and a 
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Applicant's subject matter to validate the inputted information and the various elements of the user interface as taught by Pelegero for the benefit of online banking system of Dolphin in view of Ellis in further view of Kunz, with a reasonable expectation of success, in order to confirm user input, thus, improving the integrity of the banking application/system.   The user interface elements are standard user interface elements of banking applications.  In addition, references (Dolphin in view of Ellis in further view of Kunz and Pelegero) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, banking applications. This close relation between both references highly suggests an expectation of success.
With regard to claims 3, 11, these claims depend upon claims 2, 10, respectively, which are rejected above.  In addition, Dolphin teaches wherein the plurality of database devices comprise: 
a first database device containing information about an action of a first type; 
<fig 6 item 680, para 0009-0010, 0076-0077> 	
In addition, Pelegero teaches database servers <para 0057, fig 7 item 724, 726>;
With regard to claims 4, 12, these claims depend upon claims 3, 11, respectively, which are rejected above.  In addition, Dolphin teaches wherein the user interface includes: 
a fifth element for the user to select a payment or a transfer <fig 9A> See also Kunz Fig. 4 showing Transfer Funds option and Pay Bills option; Pelegero [0026]: "Pay Now" option; Fig. 2>. 
With regard to claims 5, 13, these claims depend upon claims 4, 12, respectively, which are rejected above In addition, Kunz teaches wherein the user interface further comprises: 
a sixth element for the user to select among types of implementations for the payment or the transfer, depending on the particular type of action <column 31 lines 23-30;column 51 lines 2-16; Figs. 23 and 28 showing various parameters a user can choose to implement payments/transfers; the Cash Out transactions can include one or more of bill payments (one-time or recurring), outgoing internal transfers (one-time or recurring), outgoing external transfers (one-time or recurring)>; 
a seventh element for listing upcoming payments and completed payments<column 30 lines 1-4; column 35 lines 10-16; Fig. 8 showing a listing of 
an eighth element with a menu of options to view information and add additional recipient accounts to be displayed in the second element < column 44 lines 2-3, 9-34: Fig. 17 and 18 showing a menu of payees which can be selected to view information and an element to add a payee; Add Payee button>. 
With regard to claims 6, 14, these claims depend upon claims 5, 12, respectively, which are rejected above In addition, Ellis  teaches wherein the web server device is configured to rearrange, remove, or add selected elements, based on a type of user device with which the web server device communicates < para 0053 data engine can make a portion of the data set or one or more fields invisible; para 0086, 0089: one or more device properties can be received and one or more renderings may be determined or selected based on one or more of the device properties or one or more data set properties; para 0091: when more screen size or display area is afforded, the presentation component may render account information in greater detail...NOTE: equivalent to adding selected elements; para 0101: account information can be rendered based on one or more of the device properties and one or more of the presentation data objects> . 
With regard to claims 7, 15, these claims depend upon claims 6, 14, respectively, which are rejected above. In addition, Ellis  teaches wherein the web server device is configured to provide modified versions of the same user interface to 
With regard to claims 8, 16, these claims depend upon claims 7, 15, respectively, which are rejected above. In addition, Dolphin teaches wherein the different types of user devices include a mobile device and a laptop computing device <para 0061>. 
With regard to claim 19, this claim depends upon claim 18, which is rejected above. This claim is rejected under the same rationale as claims 4 and 5 are rejected above.
With regard to claim 20, this claim depends upon claim 19, which is rejected above. This claim is rejected under the same rationale as claims 14, 15 and 16 are rejected above.
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.